Plaintiff in error was tried and convicted in the county court of Ottawa county on a charge of violating the prohibitory law, by having the unlawful possession of intoxicating liquor for the purpose of unlawfully selling the same by himself and through Chas. Kelley, his servant and agent. There is no proof in the record which shows that he had anything whatever to do with maintaining the place, or that there was any agreement or relation between him and Kelley. The judgment of the lower court is reversed and the cause remanded. *Page 677